 

 

EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

 

            AGREEMENT, entered into as the 21st day of September, 2011, to
become effective January 1, 2012, between First Citizens National Bank and First
Citizens Bancshares, Inc. (collectively “Employer”), and Katie S. Winchester
(Executive).  This Agreement revokes all prior employment agreements between
Employer and Executive as of December 31, 2011, including, without limitation
that certain Executive Employment Agreement dated as of the 21st day of April,
1993, between Employer and Executive.

 

1.         Employment.

 

The Employer agrees to continue to employ the Executive, and the Executive
agrees to continue to serve and be employed by the Employer on the terms and
conditions set forth herein.

           

2.         Term of Employment.

 

The term of this Agreement shall begin January 1, 2012 and will be renewed
annually.

 

3.         Compensation.

 

(a)  Base Salary.  As compensation for services rendered by Executive during the
period of employment hereunder, Employer shall pay to Executive a base annual
salary of $100,000, less income tax withholdings and other customary employee
deductions, with additional compensation in the amount of $18,952.15 payable
directly to Lincoln Benefit Life Company for premiums on Executive’s Long Term
Care Insurance Policy.

 

(b) Incentive Compensation.  Executive’s base annual salary shall represent
total compensation and shall not include participation in Incentive Compensation
Plans offered to other officers of First Citizens National Bank.

                       

(c)  Benefits.  Employer shall provide benefits consisting of Health Insurance,
ESOP Plan (or any successor plan to the ESOP Plan), the 401(k) Contributions
Plan, and a monthly car allowance sufficient to cover costs of business travel.

                       

4.         Duties.

 

During the term hereof, services rendered to Employer by Executive shall include
the following;

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 * Lend support and guidance to President & CEO in setting future direction and
   development of the Bank;

 * Lead activities of the Board and work with Board members, management and
   staff to accomplish strategic goals of the Company in a timely and productive
   manner;

 * Conduct monthly Board meetings in a manner that ensures Board members are
   well informed and educated on issues relevant to the position and that
   business of the bank is conducted in a responsible manner that complies with
   banking law and regulation;

 * Provide positive leadership to the Board of Directors, fostering an
   environment that ensures quality performance and motivation to conduct the
   affairs of the organization in a safe, sound and prudent manner that provides
   a fair return to Shareholders;

 * Support efforts of the CEO/President in structuring Board Committees and
   ensuring that appropriate individuals are recommended to the Corporate
   Governance Committee to fill committee positions based on talent, skills, and
   experience;

 * Represent the Bank at community, civic, internal and industry related
   meetings at the request of the President & CEO;

 * Develop and/or review communications from the Company to Shareholder,
   customers, media and other communications channels as directed by the
   President & CEO;

 * Serve on the following committees:

a.      Executive Committee of Board

b.      Strategic Planning Committee

c.       Investment Committee

d.      Disclosure Committee

 * Attend meetings of the following committees as appropriate:

a.      Corporate Governance Committee

b.      Audit Committee

 * Lend support to CEO & COO when requested;

 * Assist CFO in preparation of materials for Corporate Governance Meetings and
   in ensuring compliance with provisions of Corporate Governance Charter.

5.         Working Facilities.

           

Employer shall provide Executive appropriate furnished office space within the
facility located at One First Citizens Place , Dyersburg, TN. Executive shall be
provided clerical support sufficient to accomplish duties as assigned herein.

 

6.         Expenses.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Employer shall reimburse Executive all reasonable and customary expenses
incurred by Executive in the performance of duties hereunder upon Executive’s
submission to Employer of customary documentation and receipts.

 

7.         Termination.

 

Notwithstanding the Term of this Agreement established in Section 2 above, this
Agreement is subject to termination (i) upon the death of Executive, or, (ii) by
the Executive if the Employer commits a material breach of its obligations under
this Agreement and does not remedy such breach within thirty (30) days after
receiving written notice specifying the nature of such breach, or (iii) by the
Employer for cause as a result of one or more of the following reasons:

 

(a)  Any one or more of the following:  acts of theft, embezzlement, fraud or
dishonesty, knowing violation of the law, acts involving moral turpitude, or
dereliction in the performance of her duties, as determined by Employer’s board
in its sole and absolute discretion, but in the exercise of its good faith
judgment; or

 

(b)  For failure of the Executive to perform assigned duties and
responsibilities in accordance with terms and conditions of this Agreement.

 

Compensation payable to Executive under terms of this Agreement shall cease at
the end on any month following termination of employment by Executive or
Employer.

 

8.         Life Insurance Benefits.

 

Contemporaneously with the execution of this Agreement, Executive and Employer
have entered into an Amended and Restated Split Dollar Agreement and an Imputed
Income Tax Reimbursement Agreement governing an existing insurance contract
which provided a minimum of $850,000 in death benefits to Executive’s estate in
the event of her death. Termination of this Agreement for any reason, either by
Executive of Employer, shall in no manner reduce or eliminate the life insurance
benefits provided under this arrangement.

 

9.         Entire Agreement.

 

This Agreement contains the entire understanding of the parties with respect to
the subject matter contained herein.  It may not be changed orally but only by
an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.

 

10.       Successors:  Binding Agreement.

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Employer shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Employer to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform if no such succession had taken place.

 

11.       Governing Law.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of Tennessee.

 

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date and year above written.

 

            EMPLOYER;

            FIRST CITIZENS NATIONAL BANK:

           

            By: _/s/ Jeffrey D. Agee_______        Date: __9-22-11_____

                  Jeffrey D. Agee, President & CEO

 

            EXECUTIVE:

 

                  _/s/ Katie S. Winchester___________       Date: _9/22/11___

                  Katie S. Winchester

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 